 

EXECUTION COPY

 

THIRD AMENDMENT TO

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) is made and
entered into as of this 28th day of May, 2013 by and among ARC Properties
Operating Partnership, L.P. (as successor to American Realty Capital Operating
Partnership III, L.P.), a Delaware limited partnership (“Borrower”), TIGER
ACQUISITION, LLC (as successor to American Realty Capital Trust III, Inc.), a
Delaware limited liability company (“Tiger”), AMERICAN REALTY CAPITAL
PROPERTIES, INC., a Maryland corporation (“ARCP”), the Lenders party hereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the benefit
of the Lenders (in such capacity, the “Administrative Agent”), as Issuing Bank
and as Swingline Lender.

 

WITNESSETH:

 

WHEREAS, Borrower, Tiger, ARCP, the Administrative Agent and the Lenders are
parties to a certain Credit Agreement dated as of February 14, 2013 (as amended
by a First Amendment dated as of March 18, 2013 and an Augmenting Lender and
Increasing Lender Supplement and Incremental Amendment dated as of March 28,
2013, together with any other modifications and amendments, collectively, the
“Credit Agreement”);

 

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
amend certain terms and conditions of the Credit Agreement as described herein;
and

 

WHEREAS, the Administrative Agent and the Lenders party to this Third Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement,
all on the terms and conditions set forth below in this Third Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions. All capitalized undefined terms used in this Third Amendment
shall have the meanings ascribed thereto in the Credit Agreement, as amended
hereby.

 

2.Amendments to Credit Agreement. As of the date hereof, the Credit Agreement is
amended as follows:

 

a.Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definition:

 

“Fundamental Change” has the meaning specified in Section 8.03.

 

b.Section 8.02 of the Credit Agreement is hereby amended by (i) deleting the
“and” now appearing at the end of clause (j) thereof and (ii) inserting the
following new clauses (l) and (m) immediately after clause (k) thereof:

 

(l)any Fundamental Change to the extent permitted under Section 8.03; and

 

 

 

 

(m) Investments in the ordinary course of business constituting (i) all of the
Equity Interests of any Person the assets of which (other than immaterial
assets) constitute real property assets and which Investments do not constitute
or include the assumption of Indebtedness of such Person or a Guarantee of
Indebtedness of such Person (in each case other than Non-Recourse Indebtedness)
or (ii) all of the Equity Interests in any other Person the assets of which
(other than immaterial assets) constitute real property assets so long as (A)
immediately prior thereto, and immediately thereafter and after giving effect
thereto, no Default or Event of Default has occurred or would result therefrom
and (B) prior to consummating such Investment, Borrower shall have delivered to
the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis based on information then available
to the Borrower, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 8.14,
after giving effect to such Investment;

 

c.Section 8.03 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

8.03       Fundamental Changes. Each of Parent and Borrower shall not, nor shall
it permit any other Loan Party to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
(any such transaction, a “Fundamental Change”), except that, so long as no Event
of Default has occurred and is continuing or would result therefrom:

 

(a)     any Loan Party (other than Parent or Borrower) may merge with (i) Parent
or Borrower, provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person provided that, if it owns a Borrowing Base Property and is not the
surviving entity, then Borrower has complied with Section 4.09 to remove such
Borrowing Base Property from the Borrowing Base;

 

(b)     any Loan Party (other than Parent or Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c)     any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is a Borrowing Base Property, then Borrower shall have complied with Section
4.09;

 

-2-

 

 

(d)     Parent or Borrower may, directly or indirectly, merge or consolidate
with any other Person so long as (i) Parent or Borrower shall be the survivor
thereof; (ii) Borrower shall have given the Administrative Agent and the Lenders
at least 30 days’ prior written notice of such consolidation or merger; (iii)
immediately prior thereto, and immediately thereafter and after giving effect
thereto, no Default or Event of Default has occurred or would result therefrom;
(iv) at the time Borrower gives notice pursuant to clause (ii) of this
subsection, Borrower shall have delivered to the Administrative Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis based on information then available to the Borrower, evidencing
the continued compliance by the Loan Parties with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 8.14, after giving effect to such
consolidation or merger and (v) Borrower obtains the prior written consent in
writing of the Required Lenders in their sole discretion (which consent was
granted by the Required Lenders pursuant to the terms of the Third Amendment to
this Agreement dated May 28, 2013); and

 

(e)     Parent and Borrower may consummate the Permitted Merger Transaction.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

d.Section 8.05 of the Credit Agreement is hereby amended by (i) deleting the
“and” now appearing at the end of clause (h) thereof, (ii) deleting the period
(“.”) now appearing at the end of clause (i) thereof and substituting the
following therefor: “; and”; and (iii) inserting the following new clause (j)
immediately after clause (i) thereof:

 

(j)           Parent, Borrower or any Loan Party may declare and make any
Restricted Payment of non-core assets (or the Equity Interest of any Subsidiary
the sole assets of which are non-core assets) acquired in a Fundamental Change;
provided that (i) such Restricted Payment shall be made within 360 days of such
Fundamental Change, (ii) immediately prior thereto, and immediately thereafter
and after giving effect thereto, no Default or Event of Default has occurred or
would result therefrom and (iii) Borrower and Parent will remain in pro forma
compliance with the covenants set forth in Section 8.14 after giving effect to
such Restricted Payment.

 

e.Section 8.06 of the Credit Agreement is hereby amended to add “(other than
Sections 8.02(l) and (m))” immediately after “Except for Investments permitted
under Section 8.02” contained therein.

 

-3-

 

 

3.Required Lender Consent and Waiver. Each of the Lenders party hereto hereby
consents to any Fundamental Change that shall have satisfied the requirements of
clauses (i) through (iv) of Section 8.03(d) of the Credit Agreement as amended
by this Third Amendment and, solely in connection with that certain acquisition
by Parent, Borrower and its Subsidiaries of an entity identified to the Lenders
under the code name “Cowboy” and/or its affiliates (the “Company”) pursuant to
that certain Agreement and Plan of Merger to be entered into on or about the
date hereof, by and among Parent, Borrower, a subsidiary of the Parent
established for the purposes of the Cowboy Acquisition, the Company and certain
subsidiaries of the Company (the “Cowboy Acquisition”), the Required Lenders
hereby solely waive the requirements of Section 8.03(d)(ii) and (iv) in respect
of the Cowboy Acquisition; provided, with respect to the waiver of Section
8.03(d)(iv), that Borrower deliver the Compliance Certificate referred to
therein on or prior to the date the Cowboy Acquisition is consummated.

 

4.Conditions to Effectiveness. This Third Amendment shall not be effective until
the Administrative Agent shall have received counterparts of this Third
Amendment duly executed and delivered by the Borrower and the other Loan
Parties, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Required Lenders.

 

5.Representations and Warranties. The representations and warranties of Borrower
and each other Loan Party, contained in Article VI of the Credit Agreement or
any other Loan Document are true and correct in all material respects (except to
the extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of the date hereof; provided, if any such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) as of such earlier
date.

 

6.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended hereby, the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect, and are hereby ratified
and affirmed in all respects. This Third Amendment shall not be deemed a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

 

7.Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

8.Miscellaneous. This Third Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Third Amendment expresses the entire
understanding of the parties with respect to

 

-4-

 

 

the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof. Any determination that
any provision of this Third Amendment or any application hereof is invalid,
illegal or unenforceable in any respect and in any instance shall not affect the
validity, legality, or enforceability of such provision in any other instance,
or the validity, legality, or enforceability of any other provisions of this
Third Amendment. The Loan Parties represent and warrant that they have consulted
with independent legal counsel of their selection in connection herewith and are
not relying on any representations or warranties of the Administrative Agent or
the Lenders or their counsel in entering into this Third Amendment. This Third
Amendment shall constitute a Loan Document.

 

[remainder of page left intentionally blank]

 

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the day and year first above written.

 

  ARC Properties Operating
Partnership, L.P.,   a Delaware limited partnership       By: /s/ Brian S. Block
    Name: Brian S. Block     Title: EVP and Chief Financial Officer      
AMERICAN REALTY CAPITAL
PROPERTIES, INC., a Maryland corporation       By: /s/ Brian S. Block     Name:
Brian S. Block     Title: EVP and Chief Financial Officer       TIGER
ACQUISITION, LLC, a Delaware
limited liability company       By: /s/ Brian S. Block     Name: Brian S. Block
    Title: EVP and Chief Financial Officer

 



 

Signature Page to
Third Amendment to Credit Agreement

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
SwingLine Lender, Issuing Bank and as a Lender       By: /s/ Matt Ricketts    
Name: Matt Ricketts     Title: Managing Director

 



 

Signature Page to
Third Amendment to Credit Agreement

 

 

  BARCLAYS BANK PLC,   as a Lender       By:  /s/ Noam Azachi     Name: NOAM
AZACHI     Title: VICE PRESIDENT

 



 

Signature Page to
Third Amendment to Credit Agreement

 

 

  BANK OF AMERICA, N.A.   as a Lender       By:  /s/ Michael W. Edwards    
Name: Michael W. Edwards     Title: Senior Vice President

 



 

Signature Page to
Third Amendment to Credit Agreement

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender       By: /s/ Rita Lai     Name: Rita
Lai     Title: Senior Credit Banker

 



 

Signature Page to
Third Amendment to Credit Agreement

 

 

Each of the undersigned, as Guarantor under that certain Amended and Restated
Parent Guaranty Agreement dated as of February 28, 2013, hereby consents to the
foregoing Third Amendment to Credit Agreement and acknowledges and agrees that
the Amended and Restated Parent Guaranty Agreement executed by the undersigned
dated as of February 28, 2013 remains in full force and effect.

 

  AMERICAN REALTY CAPITAL
PROPERTIES, INC., a Maryland corporation       By:  /s/ Nicholas S. Schorsch    
Name: Nicholas S. Schorsch     Title: CEO & Chairman       TIGER ACQUISITION,
LLC, a Delaware
limited liability company       By:  /s/ Nicholas S. Schorsch     Name: Nicholas
S. Schorsch     Title:  Authorized Signatory

 



 

Signature Page to
Third Amendment to Credit Agreement

 

Each of the undersigned, as Guarantor under that certain Subsidiary Guaranty
Agreement dated as of February 14, 2013 (as amended and in effect from time to
time) hereby consents to the foregoing Third Amendment to Credit Agreement and
acknowledges and agrees that the Subsidiary Guaranty Agreement and each Pledge
Agreement executed by the undersigned remains in full force and effect.

 

  ARC INCOME PROPERTIES, LLC       By:  /s/ Jesse C. Galloway     Name: Jesse C.
Galloway     Title: Authorized Signatory

 

 



Signature Page to
Third Amendment to Credit Agreement

 

 



Each of the undersigned, as Guarantor under that certain Subsidiary Guaranty
Agreement dated as of February 14, 2013 (as amended and in effect from time to
time) hereby consents to the foregoing Third Amendment to Credit Agreement and
acknowledges and agrees that the Subsidiary Guaranty Agreement and each Pledge
Agreement executed by the undersigned remains in full force and effect.

 

ARC AAABYGA001, LLC

ARC AAATNTX001, LLC

ARC AABDNKY001, LLC

ARC AABHMAL001, LLC

ARC AABHMAL002, LLC

ARC AABNBKY001, LLC

ARC AACFDSC001, LLC

ARC AACLRAL001, LLC

ARC AACMBPA001, LLC

ARC AACPNSC001, LLC

ARC AACROGA001, LLC

ARC AADTNAL001, LLC

ARC AAEPSAL001, LLC

ARC AAFLNOH001, LLC

ARC AAFTWIN001, LLC

ARC AAFTWIN002, LLC

ARC AAGFSNC001, LLC

ARC AAHNBKY001, LLC

ARC AAHUSTX003, LLC

ARC AAHVLGA001, LLC

ARC AAHZHGA001, LLC

ARC AAINZKY001, LLC

ARC AAKNAWI001, LLC

ARC AALFDKY001, LLC

ARC AALWDNJ001, LLC

ARC AAOKCOK001, LLC

ARC AAPRYGA001, LLC

ARC AAPSDTX001, LLC

ARC AASMSWV001, LLC

ARC AASPDOH001, LLC

ARC AASWRTN001, LLC

ARC AATVLGA001, LLC

ARC AATVLPA001, LLC

ARC AAWBYNJ001, LLC

ARC ACAWBWI001, LLC

ARC ACLSHIL001, LLC

ARC AMAHBCA001, LLC

ARC ASDTNGA001, LLC

ARC ASFVLAR001, LLC

ARC BBSTNCA001, LLC

 

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC BJBNENC001, LLC

ARC BJBSCNC001, LLC

ARC BJCPNSC001, LLC

ARC BJCTNSC001, LLC

ARC BJDBNNC001, LLC

ARC BJGWDSC001, LLC

ARC BJITLNC001, LLC

ARC BJMGNNC001, LLC

ARC BJMKCSC001, LLC

ARC BJRRDNC001, LLC

ARC BJSPTNC001, LLC

ARC BJWDRGA001, LLC

ARC BJWTBSC001, LLC

ARC BOLLSNM001, LLC

ARC BWNCNOH001, LLC

ARC CBALPPA001, LLC

ARC CBALYPA001, LLC

ARC CBATAPA001, LLC

ARC CBBMNGA001, LLC

ARC CBBRFPA001, LLC

ARC CBBSNGA001, LLC

ARC CBCTRCT001, LLC

ARC CBCVNRI001, LLC

ARC CBDLBPA001, LLC

ARC CBDLSPA001, LLC

ARC CBDRRCT001, LLC

ARC CBDXHPA001, LLC

ARC CBELMCT001, LLC

ARC CBEPRVA001, LLC

ARC CBEREPA001, LLC

ARC CBFLNOH001, LLC

ARC CBHMNCT001, LLC

ARC CBHSTPA001, LLC

ARC CBHTNPA001, LLC

ARC CBJTNRI001, LLC

ARC CBKNENH001, LLC

ARC CBKSNPA001, LLC

ARC CBLBLPA001, LLC

ARC CBLCRPA002, LLC

ARC CBLDLMA001, LLC

ARC CBLTBPA001, LLC

ARC CBLWSDE001, LLC

ARC CBMBGPA001, LLC

ARC CBMBNNC001, LLC

ARC CBMBYVT001, LLC

ARC CBMCRNH001, LLC

 

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC CBMCRNH002, LLC

ARC CBMCRPA001, LLC

ARC CBMDFMA001, LLC

ARC CBMDNMA001, LLC

ARC CBMDNMA002, LLC

ARC CBMFDPA001, LLC

ARC CBMRSPA001, LLC

ARC CBMTLPA001, LLC

ARC CBMTPPA001, LLC

ARC CBMVLCT001, LLC

ARC CBNBDMA001, LLC

ARC CBNPRRI001, LLC

ARC CBOMTPA001, LLC

ARC CBPBGPA001, LLC

ARC CBPBGPA002, LLC

ARC CBPBGPA006, LLC

ARC CBPBGPA007, LLC

ARC CBPBGPA009, LLC

ARC CBPBGPA011, LLC

ARC CBPDAPA003, LLC

ARC CBPMAOH002, LLC

ARC CBRNDMA001, LLC

ARC CBSDSMA001, LLC

ARC CBSFDMA001, LLC

ARC CBSLMNH001, LLC

ARC CBSRLOH001, LLC

ARC CBSTNCT001, LLC

ARC CBSTNCT002, LLC

ARC CBSVLMA001, LLC

ARC CBTCKPA001, LLC

ARC CBTMPPA001, LLC

ARC CBTRNPA001, LLC

ARC CBUDYPA001, LLC

ARC CBWBNMA001, LLC

ARC CBWHNPA001, LLC

ARC CBWKFRI001, LLC

ARC CBWRNRI001, LLC

ARC CBWSKVA001, LLC

ARC CBWTNMA001, LLC

ARC CBWTPMA001, LLC

ARC CKAKNOH001, LLC

ARC CKMTZGA001, LLC

ARC CKPNXAZ002, LLC

ARC CVFKNIN001, LLC

ARC CVFLDPA001, LLC

ARC CVGPTMI001, LLC

 



 

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC CVGVLSC001, LLC

ARC CVHRWMI001, LLC

ARC CVLVGNV001, LLC

ARC CVMCBPA001, LLC

ARC CVNVLTN001, LLC

ARC CVRTRNY001, LLC

ARC CVSBGGA001, LLC

ARC CVSPGPA001, LLC

ARC CVVDAGA001, LLC

ARC DDAPKMI001, LLC

ARC DDBVLTX001, LLC

ARC DGABNKS001, LLC

ARC DGAUSTX001, LLC

ARC DGBGRMI001, LLC

ARC DGBHMAL001, LLC

ARC DGBLSTX001, LLC

ARC DGBMNAR001, LLC

ARC DGBTNMO001, LLC

ARC DGBVLVA001, LLC

ARC DGBYNTX001, LLC

ARC DGBYNTX002, LLC

ARC DGBYNTX003, LLC

ARC DGCCLAL001, LLC

ARC DGCDWMO001, LLC

ARC DGCFLKS001, LLC

ARC DGCLROK001, LLC

ARC DGCPCTX002, LLC

ARC DGCRTIA001, LLC

ARC DGCRVMO001, LLC

ARC DGCTGIL001, LLC

ARC DGCVSLA001, LLC

ARC DGCVTMI001, LLC

ARC DGCYLTX001, LLC

ARC DGDKNTX001, LLC

ARC DGDNATX001, LLC

ARC DGDNATX002, LLC

ARC DGDNATX003, LLC

ARC DGDYLLA001, LLC

ARC DGDYLTN001, LLC

ARC DGEBGTX001, LLC

ARC DGEDFTX001, LLC

ARC DGEDNMO001, LLC

ARC DGEJNMI001, LLC

ARC DGEREKS001, LLC

ARC DGERVIA001, LLC

ARC DGFLTMI002, LLC

 

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC DGFMTNM001, LLC

ARC DGGDLAL001, LLC

ARC DGGNCKS001, LLC

ARC DGGWRMO001, LLC

ARC DGGWRTX001, LLC

ARC DGGYDMI001, LLC

ARC DGHBTKS001, LLC

ARC DGHHNOK001, LLC

ARC DGHKPMO001, LLC

ARC DGHKYMS001, LLC

ARC DGHKYNC001, LLC

ARC DGHPRKS001, LLC

ARC DGIRRMI001, LLC

ARC DGJKNMS001, LLC

ARC DGJKVIL001, LLC

ARC DGJNSMO001, LLC

ARC DGJVLLA001, LLC

ARC DGKMNKS001, LLC

ARC DGKSCMO001, LLC

ARC DGKYLTX001, LLC

ARC DGLBKTX001, LLC

ARC DGLBNMO001, LLC

ARC DGLBNMO002, LLC

ARC DGLDVOH001, LLC

ARC DGLMQTX001, LLC

ARC DGLRDTX001, LLC

ARC DGLVLOH001, LLC

ARC DGLXNIL001, LLC

ARC DGLXNOK001, LLC

ARC DGMADOK001, LLC

ARC DGMBHMO001, LLC

ARC DGMCRTN001, LLC

ARC DGMDLMI001, LLC

ARC DGMDNMS001, LLC

ARC DGMDNMS002, LLC

ARC DGMLGKS001, LLC

ARC DGMLNAL001, LLC

ARC DGMLRMN001, LLC

ARC DGMNDAR001, LLC

ARC DGMNPKS001, LLC

ARC DGMPRTX001, LLC

ARC DGMPTTX001, LLC

ARC DGMRHMO001, LLC

ARC DGMRNIL001, LLC

ARC DGMRVMO001, LLC

ARC DGMTGMN001, LLC

 

 

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC DGMTMIL001, LLC

ARC DGMVLOK001, LLC

ARC DGMVLTN001, LLC

ARC DGNBFTX001, LLC

ARC DGNCLOH001, LLC

ARC DGNCYKY001, LLC

ARC DGNGEMI001, LLC

ARC DGNIRLA001, LLC

ARC DGNSAIA001, LLC

ARC DGOLVMN001, LLC

ARC DGOSCMO001, LLC

ARC DGOTWIA001, LLC

ARC DGOZKMO001, LLC

ARC DGPBGMO001, LLC

ARC DGPFCMO001, LLC

ARC DGPMNKS001, LLC

ARC DGPTNLA001, LLC

ARC DGRBVMO001, LLC

ARC DGRCYMN001, LLC

ARC DGRMTMO001, LLC

ARC DGRSCMI001, LLC

ARC DGRSSOK001, LLC

ARC DGSCSKS001, LLC

ARC DGSDLMO001, LLC

ARC DGSDNKS001, LLC

ARC DGSFLMO001, LLC

ARC DGSGRMS001, LLC

ARC DGSKNMO001, LLC

ARC DGSLBTX001, LLC

ARC DGSNTTX001, LLC

ARC DGSPGMN001, LLC

ARC DGSRGLA001, LLC

ARC DGSRTLA001, LLC

ARC DGSTLMO001, LLC

ARC DGSTLMO002, LLC

ARC DGSWLMS001, LLC

ARC DGTLRTX001, LLC

ARC DGTRYTX001, LLC

ARC DGTYNNC001, LLC

ARC DGVCTTX001, LLC

ARC DGVRGMN001, LLC

ARC DGWCOTX001, LLC

ARC DGWLCTX001, LLC

ARC DGWSTAR001, LLC

ARC DGZCYLA001, LLC

ARC FDARCID001, LLC

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC FDAVGTX001, LLC

ARC FDBKNIN001, LLC

ARC FDCHOTX001, LLC

ARC FDCLVOH001, LLC

ARC FDCLVOH003, LLC

ARC FDCMONM001, LLC

ARC FDCMTLA001, LLC

ARC FDCWLTX001, LLC

ARC FDDRTMI002, LLC

ARC FDDVLMS001, LLC

ARC FDELKTX001, LLC

ARC FDGPTMS001, LLC

ARC FDGPTMS002, LLC

ARC FDHBGMS001, LLC

ARC FDKLNMS001, LLC

ARC FDKMRWY001, LLC

ARC FDLNXGA001, LLC

ARC FDMTRNM001, LLC

ARC FDOKTTX001, LLC

ARC FDOLNMS001, LLC

ARC FDSSGNV001, LLC

ARC FDSTLMO001, LLC

ARC FDSTLMO003, LLC

ARC FDSTLMO004, LLC

ARC FDTFWLA001, LLC

ARC FDWNNMS001, LLC

ARC FEBYNTX001, LLC

ARC FECCOCA001, LLC

ARC FECCTOH001, LLC

ARC FEEVLIN001, LLC

ARC FEHBTTN001, LLC

ARC FEHZDKY001, LLC

ARC FEKKEIL001, LLC

ARC FELDNKY002, LLC

ARC FELWLAR001, LLC

ARC FEMTPPA001, LLC

ARC FEMTVIL001, LLC

ARC FEOMKWA001, LLC

ARC FERVLMN001, LLC

ARC FEWCANV001, LLC

ARC FEWVRNV001, LLC

ARC FEYMAAZ001, LLC

ARC FMARAIL001, LLC

ARC FMBSRLA001, LLC

ARC FMCARMI001, LLC

ARC FMCGOIL001, LLC

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC FMDLSTX001, LLC

ARC FMJSNMI001, LLC

ARC FMKMLOH001, LLC

ARC FMPRUIN001, LLC

ARC FMWGNIL001, LLC

ARC FMWSWNC001, LLC

ARC GEAUBAL001, LLC

ARC GMFTWIN001, LLC

ARC GSFTWTX001, LLC

ARC GSGLOVA001, LLC

ARC GSMOBAL001, LLC

ARC GSSPRAZ001, LLC

ARC GSSPRMO001, LLC

ARC HBRHLNC001, LLC

ARC IMCLBOH001, LLC

ARC KFCPTCA001, LLC

ARC KGBTVAR001, LLC

ARC KGCYNWY001, LLC

ARC KGFTNCO001, LLC

ARC KGLWLAR001, LLC

ARC KGMCTIA001, LLC

ARC KGMMTCO001, LLC

ARC KGOTMIA001, LLC

ARC KGPGDAR001, LLC

ARC KGRGSAR001, LLC

ARC KGSWDAR001, LLC

ARC KGTGAND001, LLC

ARC KLABYGA001, LLC

ARC KLATLGA001, LLC

ARC KLATLGA002, LLC

ARC KLAUGGA001, LLC

ARC KLCBSGA001, LLC

ARC KLCTNTN001, LLC

ARC KLEPTGA001, LLC

ARC KLGFPMS001, LLC

ARC KLJACFL001, LLC

ARC KLJAKMS001, LLC

ARC KLJAKMS002, LLC

ARC KLKNXTN001, LLC

ARC KLMCNGA001, LLC

ARC KLMDGGA001, LLC

ARC KLMGYAL001, LLC

ARC KLORLFL001, LLC

ARC KLORLFL002, LLC

ARC KLPHCAL001, LLC

ARC KLPLCFL001, LLC

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC KLPRLMS001, LLC

ARC KLSAGFL001, LLC

ARC KLSNVGA001, LLC

ARC KLTCLAL001, LLC

ARC MFBSEID001, LLC

ARC MFCBSIN001, LLC

ARC MFFNCSC001, LLC

ARC MFNDLTX001, LLC

ARC MFRLHNC001, LLC

ARC MFWSNNC001, LLC

ARC NTMRWGA001, LLC

ARC NTSTLMO001, LLC

ARC ORLMIWY001, LLC

ARC ORONAAL001, LLC

ARC PFCNLGA001, LLC

ARC PRRCRNY001, LLC

ARC PSCLSNC001, LLC

ARC PSCLTNC001, LLC

ARC PSCLTNC002, LLC

ARC PSCLTNC003, LLC

ARC PSCLTNC004, LLC

ARC PSCNRNC001, LLC

ARC PSFMLSC001, LLC

ARC PSLTNNC001, LLC

ARC PSMGYAL001, LLC

ARC PSMTSNC001, LLC

ARC PSTVLNC001, LLC

ARC RAHTNWV001, LLC

ARC RAJFVIN001, LLC

ARC RALMAOH001, LLC

ARC RALNGKY001, LLC

ARC RALVLOH001, LLC

ARC RALXNKY001, LLC

ARC RAMAROH001, LLC

ARC RAPRSKY001, LLC

ARC RASFDKY001, LLC

ARC RASVLKY001, LLC

ARC RMWFDKS002, LLC

ARC SBTPAFL001, LLC

ARC SEGCTVA001, LLC

ARC SEHPNVA001, LLC

ARC SEHPNVA002, LLC

ARC SESSAFL001, LLC

ARC SSPMTMA001, LLC

ARC STORROH001, LLC

ARC STORROH002, LLC

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARC STORROH003, LLC

ARC TDFMTME001, LLC

ARC TRSEAWA001, LLC

ARC TSGRYLA001, LLC

ARC TSNGNMI001, LLC

ARC TSPYMNH001, LLC

ARC WGABOPR001, LLC

ARC WGACWGA002, LLC

ARC WGANDIN001, LLC

ARC WGCDVTN001, LLC

ARC WGCGOIL001, LLC

ARC WGCGOIL002, LLC

ARC WGCLBMS001, LLC

ARC WGCTPMI001, LLC

ARC WGESYSC001, LLC

ARC WGETNOH001, LLC

ARC WGGVLSC001, LLC

ARC WGLNPMI001, LLC

ARC WGLVSNV001, LLC

ARC WGMEMTN001, LLC

ARC WGNCNSC001, LLC

ARC WGPORAZ001, LLC

ARC WGTLQOK001, LLC

ARC WGTRYMI001, LLC

ARC WGWRNMI001, LLC

ARC WMDVLVA001, LLC

ARC3 DGADYTX01, LLC

ARC3 DGBKLMO01, LLC

ARC3 DGLKCLA001, LLC

ARC3 DGNCZMS001, LLC

ARC3 DGNHNMO01, LLC

ARC3 DGWMRLA001, LLC

ARC3 FDHLKMS01, LLC

ARC3 FEEWCWA001, LLC

ARC3 FEKKMIN01, LLC

ARC3 FEPBGWV001, LLC

ARC3 FEQNCIL01, LLC

ARC3 GSSTUFL001, LLC

ARC3WGSTNNY001, LLC

ARCP AAFNTMI001, LLC

ARCP AAYLNMI001, LLC

ARCP DGAFTAR01, LLC

ARCP DGAPCMO001, LLC

ARCP DGASDMO001, LLC

ARCP DGASGMO001, LLC

ARCP DGBLFMO001, LLC

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

ARCP DGBLVAR001, LLC

ARCP DGBRNMO001, LLC

ARCP DGCCDMO01, LLC

ARCP DGCMROK001, LLC

ARCP DGCNYKS01, LLC

ARCP DGCRLAR001, LLC

ARCP DGCTNMO001, LLC

ARCP DGCVRMO01, LLC

ARCP DGDMDMO001, LLC

ARCP DGFPNAR01, LLC

ARCP DGGFDMO01, LLC

ARCP DGGRFAR001, LLC

ARCP DGHVLMO01, LLC

ARCP DGJNBIL001, LLC

ARCP DGLSNMO001, LLC

ARCP DGNWTOK01, LLC

ARCP DGOGVMO01, LLC

ARCP DGPCYFL01, LLC

ARCP DGPMRMO001, LLC

ARCP DGSJSMO01, LLC

ARCP DGSNCMO01, LLC

ARCP DGSNTMO01, LLC

ARCP DGWNAMO01, LLC

ARCP DGWSGMO01, LLC

ARCP GSFRENY001, LLC

ARCP GSPLTNY01, LLC

ARCP GSWARPA001, LLC

ARCP JDDPTIA01, LLC

ARCP MBDLSTX01, LLC

ARCP TSRGCTX01, LLC

ARCPWGEPTMI001, LLC

ARCPWGMRBSC001, LLC

CRE JV Mixed Five CT Branch Holdings LLC

CRE JV Mixed Five DE Branch Holdings LLC

CRE JV Mixed Five IL 3 Branch Holdings LLC

CRE JV Mixed Five IL 4 Branch Holdings LLC

CRE JV Mixed Five IL 5 Branch Holdings LLC

CRE JV Mixed Five MI 1 Branch Holdings LLC

CRE JV Mixed Five MI 2 Branch Holdings LLC

CRE JV Mixed Five MI 3 Branch Holdings LLC

CRE JV Mixed Five MI 4 Branch Holdings LLC

CRE JV Mixed Five MI 4 Branch Holdings LLC

CRE JV Mixed Five MI 5 Branch Holdings LLC

CRE JV Mixed Five MI 6 Branch Holdings LLC

CRE JV Mixed Five MI 7 Branch Holdings LLC

CRE JVMixed Five NH Branch Holdings LLC

 

Signature Page to
Third Amendment to Credit Agreement

 

 

 

CRE JV Mixed Five OH 1 Branch Holdings LLC

CRE JV Mixed Five OH 2 Branch Holdings LLC

CRE JV Mixed Five OH 3 Branch Holdings LLC

CRE JV Mixed Five OH 4 Branch Holdings LLC

CRE JV Mixed Five OH 5 Branch Holdings LLC

CRE JV Mixed Five OH 6 Branch Holdings LLC

CRE JV Mixed Five OH 7 Branch Holdings LLC

CRE JV Mixed Five VT Branch Holdings LLC

ARC AABBVKY001, LLC

ARC AAMSEMI001, LLC

ARC AASNAKS001, LLC

ARC AALBYKY001, LLC

ARC AZCGOIL001, LLC

ARC CBSFDMA001, LLC

ARC CVSCDFL001, LLC

ARC DDOSCAR001, LLC

ARC FDDRTMI003, LLC

ARC FDKBYID001, LLC

ARC FDSTLMO002, LLC

ARC FMABLNC001, LLC

ARC FMAGRNC001, LLC

ARC FMABONC001, LLC

ARC FMTVLNC001, LLC

ARC HVVMNSD001, LLC

ARC KHHWLMI001, LLC

ARC KGWKEIA001, LLC

ARC QBFNTMI001, LLC

ARC TBHGHMA001, LLC

ARC TSOCTAL001, LLC

ARC VSEPKIL001, LLC

ARC WGDBNMI001, LLC

ARC WGLPSPR001, LLC

ARC WGLVSNV001, LLC

ARC WGLVNMI001, LLC

ARC WGPHXAZ001, LLC

 

 

 

By: /s/ Jesse C. Galloway____

Name:

Title:

 

 



 

Signature Page to
Third Amendment to Credit Agreement

 

 

